Name: Commission Regulation (EC) NoÃ 113/2008 of 6 February 2008 amending Regulation (EC) NoÃ 1979/2006 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  cooperation policy;  agricultural activity;  tariff policy
 Date Published: nan

 7.2.2008 EN Official Journal of the European Union L 33/5 COMMISSION REGULATION (EC) No 113/2008 of 6 February 2008 amending Regulation (EC) No 1979/2006 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1182/2007 of 26 September 2007 laying down specific rules as regards the fruit and vegetable sector, amending Directives 2001/112/EC and 2001/113/EC and Regulations (EEC) No 827/68, (EC) No 2200/96, (EC) No 2201/96, (EC) No 2826/2000, (EC) No 1782/2003 and (EC) No 318/2006 and repealing Regulation (EC) No 2202/96 (1), and in particular Article 36(1) thereof, Whereas: (1) Commission Regulation (EC) No 1979/2006 (2) requires the possession of a certificate of origin for the import of preserved mushrooms originating in China under the GATT quota. (2) The certificates of origin were introduced in order to ensure a fair allocation of the quota to the different supplier countries. (3) Due to changes in the market currently only one supplier country, China has a country-specific allocation laid down in Regulation (EC) No 1979/2006. All other supplier countries fall into the category of Other third countries. The utilisation rate of the quota allocated to Other third countries is very low. (4) The certificates of origin are therefore superfluous and should be abolished for simplification purposes. (5) Regulation (EC) No 1979/2006 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 11 and Annex II of Regulation (EC) No 1979/2006 are hereby deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 2008. For the Commission Franco FRATTINI Vice-President (1) OJ L 273, 17.10.2007, p. 1. (2) OJ L 368, 23.12.2006, p. 91.